an appeal from an order ruling on stray documents. Accordingly, we
                 conclude that we lack jurisdiction, and we
                             ORDER this appeal DISMISSED.




                                                    Parraguirre




                                                              0\9_1        J.
                                                    Cherry



                 cc: Hon. Gloria Sturman, District Judge
                      William Roberts
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                        2